DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-8, 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuo (US 9,644,291).
	Kuo teaches the  knitted component as claimed including, a knit element (see Figure 7) formed with a plurality of courses (1-9) and a plurality of wales (A-F; a-g), the plurality of courses (1-9) comprising a first course (3) and the plurality of wales (A-F; a-g) comprising a first wale (C) and a second wale (D); a set of inlaid strands (100, 200) comprising at least a first inlaid strand (100) and a second inlaid strand (200); and a first area (below course 4) and a second area (course 4 and above), wherein in the first area, each inlaid strand of the set of inlaid strands (100, 200) extends through at least a portion of the first course (3), and wherein in the second area (course 4 and above), the first inlaid strand (100) extends through the first wale (C) and the second inlaid strand (200) extends through the second wale (D). Regarding claim 2, as seen at .

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roell (US 5,615,562).
	Roell teaches the knitting machine (Figure 4), comprising: at least one needle bed (100a, 100b); a first feeder (196a, 196b) that is movable along the needle bed (100a, 100b) for dispensing a first yarn (col.8, 1.29-32) to the at least one needle bed (100a, 100b) to form a knit element (e.g. Figures 6-9); and a second feeder (140a, 140b, 140c) comprising a plurality of outlets (168, 170) for dispensing (col.6, lines 38-40) a plurality of strands (142, 144) to form horizontally and  vertically inlaid areas (col.6, lines 62-65; col.5, lines 32-35 and lines 38-42) within the knit element, wherein each outlet of the plurality of outlets (168, 170) is configured to dispense at least (col.5, 1.66-67; col.1, 1.45-48) one strand (142,144). Regarding claim 20, 
. 


Allowable Subject Matter
Claims 3, 4, 9, 10 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14-18 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2

Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw